Citation Nr: 1204137	
Decision Date: 02/03/12    Archive Date: 02/13/12

DOCKET NO.  05-14 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1. Entitlement to an initial disability rating higher than 30 percent for residuals of aseptic necrosis of the femoral head of the right hip.

2. Entitlement to an initial disability rating higher than 30 percent for residuals of aseptic necrosis of the femoral head of the left hip.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to December 1967.

This appeal comes before the Board of Veterans' Appeals (Board) from a rating decision by a Regional Office (RO) of the United States Department of Veterans Affairs (VA). In an April 2004 rating decision, the RO granted service connection, effective May 22, 2002, for aseptic necrosis of the femoral heads of the right and left hips. The RO assigned separate disability ratings of 20 percent for the disability in each hip. In a March 2005 rating decision, the RO increased the initial ratings for the hip disabilities to 30 percent for each hip.

The Board remanded the appeal in January 2007, September 2007, May 2009, and October 2010. Evidence added to the file indicates that the Veteran has undergone surgical replacements of both hips. The Board is again remanding the case for appropriate development.

The Veteran had a Travel Board hearing in June 2007 before a Veterans Law Judge. That Judge is no longer employed by the Board. The Board asked the Veteran whether he wanted an additional Board hearing. The Veteran responded that he does not want another hearing.

The Veteran has raised the issues of service connection for status post blood clot of the left lower extremity and for radiation proctitis. In prior remands, the Board has referred those issues to the AOJ. The Agency of Original Jurisdiction (AOJ) has not adjudicated those issues. The Board again REFERS those issues to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

In his June 2007 hearing, the Veteran reported that he underwent right hip replacement surgery in May 2004. In an October 2009 VA medical examination, the Veteran indicated that since July 2005 he had had left hip replacement surgery. Under the VA Rating Schedule, a 100 percent disability rating is assigned for one year following implantation of a prosthesis to replace a hip. 38 C.F.R. § 4.71a, Diagnostic Code 5054 (2011). The hip replacement surgeries are therefore relevant to the issues of ratings for the right and left hip disabilities. 

The claims file does not contain surgical or treatment records regarding the hip replacement surgeries. The Board notes that the RO and the AMC have attempted to obtain authorization forms from the Veteran to permit VA to request the applicable records.  However, there appears to have been some confusion on the Veteran's part on where to send the forms.  The Board notes that during the course of the appeal, the Veteran's claim has been processed by the Newark RO, the Nashville RO, and most recently by the AMC.  During the course of the claim, a development letter appeared to have been returned as undeliverable.  Following a remand, the Veteran was asked to provide appropriate release forms in a July 2009 letter issued by the Nashville RO.  In a September 2009 letter, the Veteran was advised to submit correspondence to that RO.  It appeared that the Veteran did not respond, and a supplemental statement of the case was issued by the AMC in July 2010.  However, in September 2010, the release forms the Veteran signed in July 2009 were forwarded to the Board from the Nashville RO.  Those documents had been date stamped by the Nashville RO as received in July 2009.  Because those forms were no longer usable due to an expired signature date, the case was again remanded.  Once again the Veteran was asked to submit completed release forms in an October 2010 letter issued by the AMC in Washington, DC.  The AMC also tried to contact the Veteran via telephone, but there was no answer.  

Statements made by the Veteran during the course of the appeal suggest he feels that multiple authorization forms that he has completed have been lost.  With respect to those he signed in July 2009, such belief is understandable.  It is unclear whether the Veteran may have sent the completed forms most recently requested to an incorrect RO or whether he simply has chosen not to respond out of frustration. 

Due to the potential benefits that could be awarded upon receipt of information of his bilateral hip replacements and the possibility that the lack of response was the result of a misunderstanding, the Board is affording the Veteran a final opportunity to either submit the medical records of his bilateral hip replacement or to once again complete the required authorization forms (VA Form 21-4142) for records pertaining to his hip surgeries.  He should carefully read the letter sent by the RO/AMC following this remand, and send the completed forms (or the medical records) to the address listed in the section of the letter titled "Where Should You Send What We Need" or similar heading.  The Veteran is hereby advised, however, that the "duty to assist is not always a one-way street. If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Send a letter to the Veteran asking him submit completed authorization forms (VA Form 21-4142) for VA to request his records from Memorial Sloan Kettering Hospital and Dr. John Healey.  The letter should advise the Veteran of the RO/AMC address where the forms should be sent.  If the Veteran prefers, he may obtain and submit the treatment records from his hip replacement surgeries to VA.  If the Veteran has received any recent treatment for his hips, he should advise the RO/AMC of the name and address of the medical providers and submit a completed authorization form for those providers as well. 

2. After completion of the above, review the record and determine if the Veteran's claims can be granted. If the claims remain denied, issue a supplemental statement of the case and afford the Veteran an opportunity to respond. Thereafter, return the case to the Board for appellate review.

The Board intimates no opinion as to the ultimate outcome of this case. The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



